Citation Nr: 1102212	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967, 
and from September 2001 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in April 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's April 2010 remand directed a VA examination with 
review of the record and a response to the following question:  
Is it at least as likely as not (a 50% or higher degree of 
probability) that the Veteran's preexisting hypertension 
increased in severity beyond the natural progression of the 
disease during the period of service from September 2001 to  
August 2002?

The Veteran underwent VA examination in August 2010.  The record 
shows that the RO posed the question directed by the Board with 
the same wording as used by the Board in the remand.  However, 
the examiner responded as follow:

Increase in severity of the veteran's 
hypertension beyond the natural progression 
IS LESS LIKELY AS NOT (LESS THAN 50/50 
PROBABILITY) CAUSED BY OR A RESULT OF 
active duty service from September 2001 to 
August 2002.  

The rationale was stated as follows:

Episodic psychological stress is not 
generally considered to be a cause of 
sustained or permanently increased severity 
of hypertension and no other medical basis 
for increased severity of hypertension due 
to events during the time period in 
question was noted.

The Board is of the opinion that the examiner's language may be 
subject to different interpretations.  It is not clear whether 
the examiner is saying that there was no increase in severity 
during service, or that there was an increase in severity during 
service that was not due to the events in service.  In order to 
afford the Veteran all required assistance with his claim, 
clarification is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be returned to 
the VA medical doctor who examined the 
Veteran in August 2010.  The examiner 
should be asked to clarify his August 2010 
opinion.  

Specifically, the examiner should clearly 
indicate (yes or no) whether it is at 
least as likely as not (a 50% or higher 
degree of probability that the 
hypertension underwent an increase in 
severity beyond the natural progression of 
the disease during the period of service 
from September 2001 to August 2002.  

A rationale should be furnished with 
discussion as appropriate of medical 
findings (just as blood pressure readings, 
etc.) before, during, and after the period 
of service in question which support the 
opinion.  

2.  If the VA examiner who conducted the 
August 2010 examination is no longer 
available, then the claims file should be 
forwarded to another VA examiner for 
review and a medical opinion with 
rationale in keeping with the above 
paragraph 1.  

3.  After completion of the above, the RO 
should review the expanded claims file and 
determine if service connection for 
hypertension is warranted.  The Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


